DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on 14 December 2020 is acknowledged.  The traversal is on the ground that the amended claims have unity of invention.  This is found persuasive.  In addition, a search of the prior art has shown that concurrent examination of Claims 1-15 does not represent a serious burden.  The restriction requirement dated 15 October 2020 has been withdrawn.  Claims 13-15 are hereby rejoined and fully examined for patentability along with Claims 1-12.
In view of the withdrawal of the restriction requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections

Claim 9 is objected to because of the following informalities:  Claim 9 should be amended to insert an appropriate conjunction between the final two species of crosslinking agent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 10 each include broad ranges along with narrower preferred ranges.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claims 5 and 6 are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower preferred embodiments is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites “the non-protein-containing non-wood fibrous biomass” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding Claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton (US 4,364,979).  Ballesteros et al. (Food Bioprocess Technology, 2014, Vol. 7, p. 3493-3503), Nwafor et al. (The Scientific World Journal, 2018, p. 1-11), and Krupa (US 8,561,823) are cited as evidentiary references.
Regarding Claims 1, 6, 7, 9, and 13, Dutton teaches particle board containing chicory root as a fibrous material with good structural properties.  A filler in the form of coffee grounds is preferably included (Abstract).  Ballesteros demonstrates that coffee grounds have a protein content of approximately 17.44% (p. 3496, Table 1).  Thus, coffee grounds read on the claimed non-wood fibrous biomass.  The board also contains a urea-formaldehyde resin binder (col. 5, lines 11-23).  This reads on the claimed crosslinking agent.  
Regarding Claim 2, a material such as timber (i.e. wood biomass) may be included as a complementary structural fiber (col. 6, line 67 - col. 7, line 4).
Regarding Claim 3, as indicated above, Dutton’s particle board contains chicory root.  Nwafor demonstrates that chicory root contains approximately 4.65% protein (p. 4, Table 1).
Regarding Claim 4, chicory root reads on agricultural residues.
Regarding Claim 5, Dutton’s claims refer to coffee grounds as filler material.  In one specifically claimed embodiment, the filler material is present in the amount of 12.5 wt% (col. 7, Claims 1 and 9).  This falls within the claimed range of 10-99.5 wt%.  Alternatively, such a filler may be present in amounts of up to 50 wt% (col. 6, lines 62-67).
Regarding Claim 8, Dutton exemplifies a method in which 20 parts of bagasse fines and 15 parts of a mixture of chicory root and coffee grounds are combined with 5 parts of a binder solution comprising 75.5% urea formaldehyde (col. 5, lines 41-54 and 15-20).  This indicates that the urea formaldehyde binder (equivalent to the claimed crosslinking agent) will be present in the amount of approximately 9.4 wt%.
Regarding Claim 11, Dutton’s composition includes bagasse obtained from a sugar mill (col. 4, lines 43-46).  Bagasse is a waste product (col. 1, lines 47-48).  When reused as a filler, bagasse reads on recycled material as claimed.
Claim 12 requires a non-protein-containing non-wood fibrous biomass which comprises “take-away beverage and food packaging.”  Claim 11 requires that the non-protein-containing non-wood fibrous biomass is recycled.  Therefore, Claim 12 requires that the non-protein-containing non-wood fibrous biomass is recycled take-away beverage and food packaging.  The recitation of “take-away beverage and food packaging” relates to the previous intended use or field of use of the claimed biomass prior to recycling.  This intended use or field of use narrows the scope of the claim to include materials capable of use in such applications, but no further compositional or structural limitations are placed on the claimed biomass.  Claim 12 is interpreted as being open to materials capable of use in take-away beverage and food packaging regardless of whether they were actually used to form such articles.
Dutton’s composition may also include bagasse obtained from a sugar mill (col. 4, lines 43-46).  Krupa demonstrates that bagasse is recognized in the art as capable of being used to form locking food containers (Abstract).  Therefore, Dutton’s bagasse satisfies the compositional limitations of the claimed non-protein-containing non-wood fibrous biomass.  
Regarding Claims 14 and 15, Dutton teaches a method in which chicory and coffee are mixed with the binder while the solids are agitated.  The mixture is then deposited onto a moving caul plate from endless belt conveyors equipped with spreaders (col. 5, lines 26-54).  Such a mixture spread on a moving caul plate reads on a mat.  The mat is then subjected to hot pressing to form a board (col. 5, lines 55-62).  

Claims 1, 5-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachtanapun et al. (Journal of Composite Materials, 2012, Vol. 46, Issue 15, p. 1839-1850).  Ballesteros is cited as an evidentiary reference.
Regarding Claims 1, 5-9, and 13-15, Rachtanapun teaches particle board obtained from coffee waste (i.e. coffee grounds) with urea-formaldehyde (UF) and polymeric methylene diphenyl diisocyanate (pMDI) (Abstract).  Ballesteros demonstrates that coffee grounds have a protein content of approximately 17.44% (p. 3496, Table 1).  Thus, coffee grounds read on the claimed non-wood fibrous biomass.  
Boards were manufactured by combining coffee waste and either UF or pMDI in amounts of 11%, 14.5%, 18%, and 25%.  The coffee and binder were mixed, formed into mats, and hot pressed to form boards (p. 1841, Board Manufacture).  The amount of binder demonstrates that coffee grounds were present in amounts of 75-89 wt%.
Regarding Claim 10, as indicated above, Rachtanapun’s composition includes 75-89 wt%.  Ballesteros demonstrates that coffee grounds have a protein content of approximately 17.44% (p. 3496, Table 1).  Thus, the composition will have a protein content of approximately 13.08-15.52 wt%.  This falls within the claimed range of 5-30 wt%.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton.
Regarding Claim 10, Dutton remains as applied to Claim 1 above.  Dutton’s particle board comprises 25-75 wt% chicory root particles (col. 7, Claims 1 and 6).  In a preferred embodiment, coffee grounds are present in the amount of 12.5 wt% (col. 6, line 66; col. 7, Claim 9).  Based on the disclosed amounts of chicory root and coffee grounds, it is evident that the binder is present in amounts of 12.5-62.5 wt%.  The overall protein content can be calculated using the values provided by Ballesteros and Nwafor:

    PNG
    media_image1.png
    203
    557
    media_image1.png
    Greyscale

The range of 3.34-5.67 wt% indicated above overlaps the claimed range of 5-30 wt% protein.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762